Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/24/2020 has been entered.  Claim 1 is amended; claims 3, 10 are cancelled; claim 12 is withdrawn from consideration as being drawn to non-elected invention; and claims 13-15 are added.  Accordingly, claims 1-2, 4-9 and 11-15 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103

Claims 1-2, 5, 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2005/0234180 A1) in view of Orange et al (US 2011/0241249 A1).
Regarding claim 1, Ono et al disclose in sample E3 (see Table 1 and paragraph 0081), a composition comprising 64 parts by weight of polyamide 66 (i.e. reads on 
    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale
 (i.e. reads on aromatic polyamide including repeat unit of formula 2 in present claim 1).
Ono et al are silent with respect to concentration of terminal amine group; and properties.
However, regarding concentration of terminal amine group, Orange et al teach composite articles comprising polyamide resins.  Articles obtained from such resins have good mechanical properties, such as rigidity, breaking load and impact resistance (abstract).  Examples of polyamides include PA 6.6 (paragraph 0022).  The polyamide resins have a concentration of amine terminal groups of 20 meq/kg (paragraph 0024) which falls within the range for  concentration of terminal amine groups (ATG) in present claim 1.  The concentration of carboxylic terminal groups (CTG) is 100 to 1000 meq/kg (paragraph 0025).  Hence, when the ATG and CTG are 20 meq/kg and 100 meq/kg, respectively, the concentration of terminal amine groups is 0.2 times the concentration of terminal carboxyl group (i.e. reads on concentration of terminal amine groups in relation to concentration of terminal carboxyl groups in present claim 1).  Therefore, in light of the teachings in Orange et al, it would have been obvious to one skilled in art prior to the filing of present application, to use aliphatic polyamide PA 66, of Orange et al, having a terminal amine concentration in overlapping ranges, in the polyamide resin composition, of Ono et al, for above mentioned advantages.
Regarding properties, given that polyamide resin composition of Ono et al in view of Orange et al, comprise substantially similar aliphatic and aromatic polyamides in 
Regarding claim 2, in addition to 4a above, Ono et al teach that it is preferable to include 2 to 150 parts by weight of inorganic filler (paragraph 0048) based on 100 parts by weight of polyamide resin (paragraph 0050) which overlaps with the amount of inorganic filler.
Regarding claim 5, see example E3, of Ono et al, wherein the composition comprises aliphatic polyamide 66.  Additionally, aromatic polyamide resin contains at least one aromatic dicarboxylic acid and may be an equimolar salt of an aliphatic diamine with an aromatic dicarboxylic acid (paragraph 0032).  An aromatic dicarboxylic acid may be isophthalic acid (paragraph 0034).  An aliphatic diamine may be an aliphatic diamine having 4 to 12 carbon atoms such as hexamethylenediamine (paragraph 0033).  It is noted that when isophthalic acid is polymerized with hexamethylenediamine, it is polyamide 6I.
Regarding claims 9 and 11, given that polyamide resin composition of Ono et al in view of Orange et al, comprise substantially similar aliphatic and aromatic polyamides in combination with an inorganic filler, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polyamide composition, of Ono et al in view of Orange et al, to have the presently claimed properties (such as notched Izod impact strength of 10 kgf.cm/cm to 30 kgf.cm/cm, and falling dart impact strength of about 40 cm to about 80 cm), absent evidence to contrary.  Since PTO cannot conduct 
Regarding claim 13, Ono et al disclose in example 3 (see Table 1 and paragraph 0081), a composition comprising 64 parts by weight of polyamide 66 (i.e. reads on aliphatic polyamide in present claim 13), 32 parts by weight of aromatic polyamide 6I/6T.  Aromatic polyamide resin contains at least one aromatic dicarboxylic acid and may be an equimolar salt of an aliphatic diamine with an aromatic dicarboxylic acid (paragraph 0032).  An aromatic dicarboxylic acid may be isophthalic acid (paragraph 0034).  An aliphatic diamine may be an aliphatic diamine having 4 to 12 carbon atoms such as hexamethylenediamine (paragraph 0033).  It is noted that when isophthalic acid is polymerized with hexamethylenediamine, it is represented by formula 
    PNG
    media_image1.png
    137
    554
    media_image1.png
    Greyscale
 (i.e. reads on aromatic polyamide 6I in present claim 1).  It is preferable to include 2 to 150 parts by weight of inorganic filler (paragraph 0048) and examples of fillers include glass fiber (paragraph 0051) which reads on the glass fibers and overlaps with its amount in present claim 13.
Ono et al are silent with respect to concentration of terminal amine group; and properties.
However, regarding concentration of terminal amine group, Orange et al teach composite articles comprising polyamide resins.  Articles obtained from such resins have good mechanical properties, such as rigidity, breaking load and impact resistance (abstract).  Examples of polyamides include PA 6.6 (paragraph 0022).  The polyamide resins have a concentration of amine terminal groups of 20 meq/kg (paragraph 0024) which overlaps with the concentration of terminal amine groups (ATG) in the present claim 1.  The concentration of carboxylic terminal groups (CTG) is 100 to 1000 meq/kg 
Regarding properties, given that polyamide resin composition of Ono et al in view of Orange et al, comprise substantially similar aliphatic and aromatic polyamides in combination with an inorganic filler, such as glass fiber, and amounts falling within the presently claimed range, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polyamide composition, of Ono et al in view of Orange et al, to have the presently claimed properties (such as spiral flow length of 95 mm to about 160 mm), absent evidence to contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 14, given that polyamide resin composition of Ono et al in view of Orange et al, comprise substantially similar aliphatic and aromatic polyamides in combination with an inorganic filler, such as glass fiber, and amounts falling within the presently claimed range, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polyamide composition, of Ono et al in view of Orange et al, to have the presently claimed properties (such as falling dart impact strength of about 40 cm to about 80 cm), absent evidence to contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 15, Ono et al teach that it is preferable to include 2 to 150 parts by weight of inorganic filler (paragraph 0048) based on 100 parts by weight of polyamide resin (paragraph 0050) which reads on the amount of glass fiber in present claim 15.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2005/0234180 A1) in view of Orange et al (US 2011/0241249 A1), Washio et al (WO 2014/073219) and Sawada et al (US 2003/0055210 A1).
It is noted that WO 2014/073219 is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Washia et al (US 2015/0329670 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
The discussion with respect to Ono et al and Orange et al in paragraph 4 above is incorporated here by reference.
Ono et al and Orange et al are silent with respect to the intrinsic viscosity.
However, Washio et al teach a semi-aromatic polyamide having an intrinsic viscosity in the range of 0.7 to 1.6 dl/g (abstract) which overlaps with the intrinsic viscosity of aromatic polyamide in present claim 4.  The semi-aromatic polyamide includes structural unit derived from isophthalic acid (paragraph 0041) and aliphatic diamine such as 1,6-diaminohexane (paragraph 0045).  When the intrinsic viscosity falls within the range, fluidity of the resin composition during molding can be increased and mechanical properties of the resulting molded product can be obtained (paragraph 0055).  Additionally, Sawada et al teach polyamide resin composition (abstract).  Examples of aliphatic polyamide preferably include polyhexamethylene adipamide (paragraph 0107) because molding flowability of the resulting composition can be enhanced.  The intrinsic viscosity of the aliphatic polyamide is preferably in the range of 0.7 to 1.5 dl/g (paragraph 0109) which overlaps with the intrinsic viscosity of aliphatic . 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2005/0234180 A1) in view of Orange et al (US 2011/0241249 A1) and Kumazawa et al (US 2010/0227122 A1).
The discussion with respect to Ono et al and Orange et al in paragraph 4 above is incorporated here by reference.
Ono et al and Orange et al are silent with respect to the properties of glass fiber.
However, Kumazawa et al teach polyamide resin composition having particularly excellent strength and low warpage by virtue of being compounded with a glass fiber (abstract).  Glass fiber having cocoon shaped cross-section have an aspect ratio of 2.0 and the minor axis length is 10 microns (paragraph 0073) which reads on ratio of minor axis to major axis and sectional diameter in present claim 6.  Glass fiber having circular cross-section has a fiber diameter of 10 microns and an aspect ratio of 1 (paragraph 0074) which reads on ratio of minor axis to major axis and sectional diameter in present claim 6.  The glass fiber is preferably surface treated with silane coupling agent, epoxy and urethane resin (paragraph 0048) which reads on present claim 7.  Therefore, in light 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, I et al (US 2017/0267861 A1 with a foreign priority date of 12/26/2014) teach a polyamide resin composition (abstract) wherein the polyamide has a terminal amino group concentration of 10 meq/kg or greater and 100 meq/kg or less (paragraph 0045) and terminal carboxyl group concentration of 10 meq/kg or greater and 150 meq/kg or less (paragraph 0046).
	
Response to Arguments

The rejections under 35 U.S.C. as set forth in paragraphs 4-7, of office action mailed 11/14/2018, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment. 

It is noted that rejection based on Namkung et al in view of Orange et al is not instituted in this office action because of the cumulative nature of rejections but the art is still applicable.


Applicant's arguments filed 11/24.2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) Examiner has not established a prima facie case of obviousness.  There is insufficient motivation to make the modification .
With respect to (A), primary reference of Ono et al teach a composition comprising aliphatic and aromatic polyamide in combination with an inorganic filler as in present claims. Graham v. Deere analysis was done and the secondary reference of Orange et al provided the motivation to use aliphatic polyamide having concentration of terminal amine and carboxylate groups in overlapping amounts.
With respect to (B), it is the office’s position that comparison is not with the closest prior art of Ono et al.  Additionally, showing of unexpected results is not commensurate with scope of present claims.  Specifically, there is only one data point for a composition comprising aliphatic polyamide exhibiting intrinsic viscosity of 1.07 dL/g and having a terminal amine and carboxyl group concentration of 37 µeq/g and 155 µeq/g, respectively in combination with aromatic polyamide 6I having an intrinsic viscosity of 0.7 dL/g. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764